Citation Nr: 1221211	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for trochanter bursitis of the left hip, rated as 10 percent disabling prior to July 29, 2009.

2.  Entitlement to an increased rating for trochanter bursitis of the left hip, currently rated as 20 percent disabling. 

3.  Entitlement to an increased rating for degenerative joint disease, traumatic and postoperative meniscectomy of the right knee, currently rated as 20 percent disabling. 

4.  Entitlement to a separate compensable rating for limitation of flexion of the right knee.

5.  Entitlement to service connection for a left knee disability claimed as secondary to a service connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1977. 

This matter comes before the Board of Veterans' Appeals (the Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

This case was remanded in November 2010 for further development.  

The issues of entitlement to a separate compensable rating for limitation of flexion of the right knee and entitlement to service connection for a left knee disability claimed as secondary to a service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 29, 2009, trochanter bursitis of the left hip was manifested by no more than slight hip disability.  

2.  Trochanter bursitis of the left hip is manifested by no more than moderate hip disability.  

3.  Prior to July 29, 2009, degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee was manifested by extension functionally limited to 26 degrees.  

4.  After July 29, 2009, degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee is manifested by extension functionally limited to less than 15 degrees.  


CONCLUSIONS OF LAW

1.  Prior to July 29, 2009, trochanter bursitis of the left hip was no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2011).

2.  Trochanter bursitis of the left hip is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2011).

3.  Prior to July 29, 2009, degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee was 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5259-5261 (2011).

4.  After July 29, 2009, degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5259-5261 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in January 2006, March 2006 and July 2009.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Regarding the right knee, we conclude that the disability has significantly changed and that a staged rating is warranted for the specified time periods.  The RO has assigned a staged rating for the left hip.  We conclude that the disability has also significantly changed and that a staged rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's trochanter bursitis of the left hip is rated under Diagnostic Code 5255.  Diagnostic Code 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent evaluation for malunion of the femur with moderate knee or hip disability; or a 30 percent evaluation is assigned for malunion with marked knee or hip disability.  A 60 percent evaluation is assigned for fracture of surgical neck with false joint or for impairment with nonunion without loose motion and weightbearing preserved with aid of brace.  An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a , Diagnostic Code DC 5255. 

The terms "mild," "moderate and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under DC 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees; and a 40 percent rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of or cannot toe-out more than 15 degrees, affected leg or when adduction is limited such that legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip, the foot not reaching the ground, crutches necessitated.  See 38 C.F.R. § 4.71a.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Veteran's right knee disability is rated under Diagnostic Codes 5259-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5259 addresses cartilage, while DC 5261 addresses limitation of extension of the knee.  

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

The VA Office of General Counsel  (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998). 

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71 , Plate II.


Left Hip Prior to July 29, 2009

The AOJ has assigned a staged rating.  Each period is on appeal.  Furthermore, the AOJ has determined that there was a change in disability.  We agree.  Based upon the facts found, a staged evaluation is warranted.  38 U.S.C.A. § 5110 (a)(b).  

The Veteran has appealed the denial of a rating higher than 10 percent disabling for trochanter bursitis of the left hip prior to July 29, 2009.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255 for impairment of the femur. 
Under this code, the Board finds that a rating greater than 10 percent is not warranted prior to July 29, 2009.  

In this regard, the evidence reveals at most the functional equivalent of slight hip disability prior to July 29, 2009.  Examination in December 2005 revealed normal findings for the left hip except for slight tenderness over the greater trochanter.  The February 2006 VA examination revealed tenderness of the left greater trochanter and full range of motion of the left hip with pain on motion.  Actively the left hip had ranges of motion functionally limited to 125 degrees of flexion, abduction to 25 degrees, adduction of 45 degrees, internal rotation to 30 degrees, and external rotation to 40 degrees.  He had full range of motion passively.  While his gait was antalgic and he limped on the right, he moved about the examining room and raised from supine to sitting position on his own and did not appear in acute distress.  We also note that malunion of the femur has not been shown for this period of time.  As noted above, for a 20 percent rating, the evidence must show malunion of the femur with a moderate hip disability.  The findings above show no more than slight left hip disability.  

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation higher than 10 percent disabling is not warranted for the left hip based on functional loss during this period of time.  The February 2006 examiner noted that the recorded ranges of motion were associated with pain, but did not indicate that the pain further reduced the Veteran's ranges of motion.  

The Board has considered the lay statements of record to include the Veteran's complaints of left hip pain and the reduction of mobility during this period of time.  While the Veteran can subjectively and competently report his pain with accuracy and is credible in doing so, the Board finds that the clinicians are best trained to determine the nature and extent of any loss of motion.  For this time of period, despite the pain, testing showed that the Veteran had range of motion which was far greater than required for an increased rating.  We find the objective evidence to be more probative than the non-specific lay statements.  Thus, an increased rating for limitation of motion based upon the DeLuca criteria is not warranted for the period prior to July 29, 2009.  With regards to the Veteran's complaints of painful motion, we note that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  

The Board has also considered whether a higher rating is warranted under another potentially applicable Diagnostic Code.  Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction is to be rated 60 percent disabling.  Diagnostic Code 5251, limitation of extension of the thigh, does not provide for ratings in excess of 10 percent.  Diagnostic Code 5252 provides for a 20 percent rating for flexion of the hip limited to 30 degrees.  Diagnostic Code 5253 provides for a 20 percent rating for limitation of abduction of, motion lost beyond 10 degrees and Diagnostic Code 5254 require flail joint for an 80 percent rating.  As the evidence is devoid of a showing of hip ankylosis (Diagnostic Code 5250), flexion of the hip limited to 30 degrees (Diagnostic Code 5252), limitation of abduction of, motion lost beyond 10 degrees (Diagnostic Code 5253) and/or flail joint of the hip (Diagnostic Code 5254), the above Diagnostic Codes are inapplicable for the period prior to July 29, 2009.  

Accordingly, in view of the above, the claim for a rating higher than 10 percent disabling for trochanter bursitis of the left hip prior to July 29, 2009 is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip After July 29, 2009

The Veteran has appealed the denial of a rating higher than 20 percent disabling for trochanter bursitis of the left hip.  The Veteran was afforded a VA examination in July 2009.  During this examination, he expressed that his left hip hurt moderately on a daily basis.  He denied flare ups but expressed that the pain increased daily at the end of the work day.  

Examination revealed the left hip was tender over the anterior superior iliac spine region and upper lateral greater trochanteric area.  Manuel muscle strength testing revealed flexion 5/5 and extension 4/5 with complaints of hip area pain.  Range of motion, twice tested, revealed flexion 75/80 degrees, extension 20 degrees, abduction 15/20 degrees, adduction 15 degrees, internal rotation 25 degrees and external rotation 38 degrees.  There was no additional range of motion loss on repeat testing.  Left hip trochanteric bursitis plus degenerative joint disease was diagnosed.  The functional impairment was moderate.  There was some weakness but no lack of endurance and/or incoordination.  

In the December 2010 VA examination, the Veteran reported that he had an impaired ability to kneel, squat, stair climb and/or run.  His gait was antalgic without assistive device.  He was able to do activities of daily living to include bathing, dressing, feeding, drive and toileting.  He moved about the examining room and could rise from the supine and sitting positions.  

Examination revealed no left hip pain with range of motion testing.  The Veteran could extend the left hip to 30 degrees, flex to 125 degrees, adduct to 25 degrees, abduct to 45 degrees, internally rotate to 40 degrees and externally rotate to 60 degrees.  He felt pain at the lateral aspect of the left knee but not the left hip when put through left hip range of motion.  Per the examiner, the left hip range was within the normal limits, except for extension.  

Via various statements the Veteran has related that standing all day causes him pain in his left hip area.  He also expressed that he has left hip stiffness.  Per the Veteran, he has missed work because of his disability.  

Based on the evidence presented, the Board finds against a rating higher than 20 percent disabling for trochanter bursitis of the left hip.  In this regard, at most, the evidence establishes the functional equivalent of moderate hip disability for this period of time.  During the December 2010 examination, the Veteran did not have left hip pain when put through left hip range of motion.  When considering his July 2009 and December 2010 examinations, ranges of motion were functionally limited to no worse than 75 degrees of flexion, extension to 20 degrees, abduction to 15 degrees, adduction of 15 degrees, internal rotation to 25 degrees, and external rotation to 38 degrees.  The above is based on findings primarily from the July 2009 VA examination.  That examination revealed no additional range of motion loss on repeat testing.  Although there was some weakness, there was no lack of endurance and/or incoordination.  We also note that malunion of the femur has not been shown for this period of time.  As noted above, for a 30 percent rating, the evidence must show malunion of the femur with marked hip disability.  The evidence above supports a finding of no more than moderate hip disability. 

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and stiffness.  We have also considered his contentions that he is limited at work and that he has missed days from work because of his disability.  While we find him competent to report these symptoms and we find him credible in his assertions, the more credible and probative evidence establishes only moderate hip disability.  Although the July 2009 examination revealed some pain with motion, there was no additional range of motion loss on repeat testing.  See DeLuca, supra.  Also, when examined in December 2010 there was no left hip pain with range of motion testing.  Past examinations have disclosed some limitation, however nothing approximating malunion with marked hip disability.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a higher is not warranted for this period of time.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation under DC 5255, i.e., malunion with marked hip disability.  

The Board has also considered whether a higher rating is warranted under another potentially applicable Diagnostic Code.  Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction is to be rated 60 percent disabling.  Diagnostic Code 5251, limitation of extension of the thigh, does not provide for ratings in excess of 10 percent.  Diagnostic Code 5252 provides for a 30 percent rating for flexion of the thigh limited to 20 degrees.  Diagnostic Code 5253, impairment of the thigh, does not provide for ratings higher than 20 percent.  Diagnostic Code 5254 requires flail joint for an 80 percent rating.  As the evidence is devoid of a showing of hip ankylosis (Diagnostic Code 5250), flexion of the hip limited to 20 degrees (Diagnostic Code 5252) or flail joint of the hip (Diagnostic Code 5254) the above Diagnostic Codes are inapplicable.  

Accordingly, a rating higher than 20 percent disabling for trochanter bursitis of the left hip is not warranted and the claim is denied.  

Right Knee

The Veteran has appealed the denial of a rating higher than 20 percent disabling for degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance. DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with extension limited to 15 degrees.  To warrant a higher rating the evidence must show the functional equivalent of extension limited to 20 degrees.  See DeLuca, supra.

In December 2005, the Veteran complained of right knee pain with standing activities.  He denied pain when resting.  His gait was antalgic and he had active range of motion from 26 to 86 degrees.  Later in the month, he described progressive pain in the right knee with swelling, occasional locking, trouble squatting, and problems with standing and walking.  Per the examiner, x rays revealed slight degenerative changes.  He appeared to have moderate right knee pain and would not squat.  He resisted attempts at active range of motion.  The right knee was shown to be stable and had passive range of motion of 2 to 120 degrees.  There was no effusion but tenderness.  

The Veteran was afforded a VA examination in February 2006.  During this examination, he related that the right knee gave way and locked once a week.  He described daily flare-ups related to standing and stated that he avoided strenuous use of the knee to include squatting and/or kneeling.  He also reported that he fell once and injured his right leg.  

Examination revealed his gait was antalgic.  He was limping on the right and wore a brace which he removed.  He had marked pain on motion and marked limitation of motion with regard to the right knee.  The examiner related the measuring his limitation of motion was difficult because of his complaints of pain.  When first examined there was extension to +10 degrees but on reexamination the Veteran could not extend the knee beyond 26 degrees.  Flexion was active to 86 degrees.  There was positive tenderness with pain on motion, positive McMurray, negative Lachman and no lateral instability.  Posttraumatic degenerative joint disease right knee with subjective instability, progressively severe pain was diagnosed.  

In February 2006, the Veteran's work supervisor expressed that about two years ago he noticed that the Veteran had a slight limp and was favoring his right knee.  Per his supervisor, the Veteran stated that his knee was getting worse from standing all day.  Most of the time the Veteran was able to perform his job but some days it was obvious to him that the Veteran was in discomfort and needed help getting his work done.  

Dr. H expressed in June 2006 that he evaluated the Veteran.  Per Dr. H, the Veteran had progressive pain in the right knee over the years and as a postal worker he stands many hours a day.  It was stated that the Veteran has had to alter his gait and that it was starting to effect his left leg, hip and knee. 

Examination of the knee, per Dr. H, revealed pain on the medial joint line of the right knee and decreased range of motion.  The Veteran could not extend his knee fully even when in a seated position.  It was related that MRI of the knee showed infrapatellar tendinitis and post meniscal meniscectomy changes on the medial joint of the right knee with degenerative changes.  Right knee degenerative arthritis and bilateral knee tendinitis with decreased motion was diagnosed.  

During the July 2009 VA examination, it was reported that the Veteran had a brace for about 10 years for "stability."  A history was given of occasional slight swelling at the end of the day and grating noises occasionally when he bent his knee.  It was related that his knee gave way two or three times a week preceded by a sharp pain and that he had fallen about six months ago.  He did not have his brace on at that time.  

Cruciate and collateral ligament examinations demonstrated no instability.  On McMurray test on both internal and external torsion, he complained of some pain posteromedially.  There was no effusion, no crepitation palpated on active motion and no lack of endurance.  Range of motion, twice tested, revealed extension lacked 5 degrees to 0 degrees and flexion was to 90 degrees.  There was no additional range of motion loss on repeat testing.  Status post medial meniscectomy plus degenerative joint disease was diagnosed.  The functional impairment was moderate.  There was some weakness but no lack of endurance.  He had an antalgic gait on the right/incoordination.  The major functional impact was pain.  

In the December 2010 VA examination, the Veteran reported that the knee gave way once a week but did not lock.  He related that he had flare ups of severe pain two or three times a day lasting a half hour.  Per the Veteran, he had an impaired ability to kneel, squat, stair climb and run.  

His gait was antalgic without assistive device.  He was able to move about the examining room, mount and dismount the examining table.  He could also rise from the supine and sitting positions.  Examination revealed pain at 0 degrees of extension and it was related that he had pain all through range of motion.  Pain prevented flexion further than 47 degrees. 

Via various statements that Veteran has related that his knee has progressively worsened over the years, and that his problems include pain, swelling, stiffness and range of motion limitations.  He also related that the swelling and stiffness caused bending and mobility problems.  Per the Veteran, he has missed work because of his disability.  

For the reasons explained below, we find that a 40 percent rating for degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee is granted prior to July 29, 2009 but the rating of 20 percent disabling is restored effective July 29, 2009.  

Based on the evidence presented, the Board finds that a 40 percent rating is warranted for limitation of extension of the right knee prior to July 29, 2009.  
In this regard, for this period of time, extension was shown to be functionally limited to 26 degrees.  This finding is based upon examinations conducted in December 2005 and February 2006.  The above findings merit a 40 percent rating under the schedule, rather than a 20 percent rating requiring extension limited to 15 degrees.  38 C.F.R. § 4.7.  Thus, a 40 percent rating is warranted prior to July 29, 2009. 

However, as of July 29, 2009, the Veteran's disability improved and thereafter warranted no more than a 20 percent rating.  While extension was shown to be functionally limited to 26 degrees prior to July 29, 2009, as of that date examination revealed only a lacking of 5 degrees to 0 degrees of extension.  There was no additional range of motion loss on repeat testing.  Also, the December 2010 examination stated that there was pain at 0 degrees of extension with pain all through the range of motion.  However, we note that even with pain he was able to fully extend the right knee which is far greater than the criteria for the next higher rating.  

In order to warrant an evaluation higher than 20 percent, the disability must more closely approximate the functional equivalent of limitation of extension to 20 degrees or more.  This includes any functional restrictions due to pain, painful motion, weakness and more than normal or excess fatigability.  See DeLuca, supra.  Here, there is no lay or medical evidence that any Deluca factor effectively limits extension beyond 15 degrees after July 29, 2009.  

The Board has considered the lay and medical evidence of record.  We acknowledge the Veteran's complaints of right knee pain, stiffness, swelling and giving way.  We have also considered his contentions that he is limited at work and has missed work because of his disability.  We find that he is competent to report pain and other limitations, and, except where otherwise noted, we find him credible in his assertions.  However, the more credible and probative evidence is devoid of a showing that his overall disability picture more nearly approximates the criteria required for a rating higher than 20 percent after July 29, 2009.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a rating higher than 20 percent disabling under DC 5261.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a rating of 20 percent and no more is warranted after July 29, 2009.  

The Board has considered other diagnostic codes for the knee.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, we note that the evidence is devoid of a showing of ankylosis (DC 5256) or impairment of the tibia and fibula (5262).  While the Veteran has reported instability and that he wears a brace for instability, examination in February 2006 revealed no lateral instability and in July 2009 cruciate and collateral ligament examinations demonstrated no instability (5257).  Although the Veteran has related that he wears a brace for instability, there is an absence of clinical evidence of instability.  At most, the record shows subjective complaints of instability.  Objective evidence is more probative and the report of instability is less probative and credible.  For the reasons stated, the codes noted above are inapplicable.  The Board has also considered whether a separate compensable evaluation is warranted based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, this issue is addressed in the remand portion of this decision.  

Accordingly, a rating of 40 percent disabling for degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee is granted prior to July 29, 2009 but the rating of 20 percent disabling is restored effective July 29, 2009.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  




ORDER

A rating higher than 10 percent disabling for trochanter bursitis of the left hip prior to July 29, 2009 is denied.  

A rating higher than 20 percent disabling for trochanter bursitis of the left hip is denied. 

A rating of 40 percent disabling for degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee is granted prior to July 29, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating of 20 percent disabling for degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee is denied after July 29, 2009.


REMAND

The Veteran has appealed the denial of service connection for a left knee disability claimed as secondary to a service connected disability.  When this issue was before the Board in November 2010 it was determined that further development was needed for proper adjudication.  To that end, an opinion was requested that addressed the issue of what, if any, left knee disabilities are related to the service connected bursitis of the left hip or traumatic postoperative degenerative joint disease of the right knee.  The Board specified that the examiner should provide an adequate rational for any conclusions drawn.  

In the December 2010 VA examination, it was found that "the left knee condition is sui generis rather than due to his left hip or right knee."  The Veteran argues that the rationale provided is inadequate.  We agree.  In this regard, the opinion rendered by the VA examiner is not supported by any rationale.  On remand, the examiner must provide a rationale for any opinion(s) rendered as requested in the prior remand. 

A remand by either the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below.

Also, the Veteran has expressed that he has limited range of motion of the right knee.  The Veteran is service connected for degenerative joint disease, traumatic and postoperative meniscectomy, of the right knee under DCs 5259-5261.  Separate evaluations may be assigned if there is compensable limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Past examinations have revealed flexion limited to 120 degrees, 86 degrees and 90 degrees.  However, the most recent VA examination in December 2010 revealed that pain prevented flexion of the right knee further than 47 degrees.  

Although prior VA examinations have revealed flexion of the right knee was limited to at most 86 degrees, current findings indicate limitation of flexion to 47 degrees.  In light of the more recent findings, we find that the evidence of record is insufficient to determine if the criteria is met for a separate compensable rating for limitation of flexion.  As such, a remand is warranted to afford the Veteran a VA examination to determine the severity of his disability.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2)  and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  In view of VA's duty to assist obligations and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion as to what, if any, left knee disabilities are related to the service connected trochanter bursitis of the left hip or traumatic postoperative degenerative joint disease of the right knee.  All opinions expressed must be supported by rationale.  

2. Schedule the Veteran for a VA examination to determine the nature and extent of his right knee limitation of flexion.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with the criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


